GEATHERS, J.,
concurring in a separate opinion.
I concur in the majority’s conclusion that Joel failed to take the necessary action to withdraw from his representation of Tuten. I further concur in the majority’s observation that Joel admitted he had an agreement with Glover to share fees generated from those cases considered “open matters” when Joel closed his Columbia office in May 2006. But I would end the analysis of this matter there and refrain from drawing the conclusion the majority draws regarding Joel’s lawsuit against Wachovia, i.e., the lawsuit was premised on the existence of Joel’s May 2006 fee agreement with Glover.
Joel’s Complaint asserted that Wachovia converted certain checks made payable to Joel & Associates by making payment on them to Heather Glover, who was “not entitled to enforce the instruments or receive payment.” While the Complaint undoubtedly references the May 2006 fee-sharing agreement, the record does not substantiate the conclusion that this agreement served as the basis for Joel’s asserted right to recover converted funds. It is conceivable that, as Joel indicated in his testimony and Reply Brief: (1) the converted funds were fees generated from cases referred to other firms for litigation before Joel closed his Columbia office; and (2) the Complaint’s reference to the disputed fee-sharing agreement served merely as background material explaining how Glover obtained possession of the disputed funds. For this same reason, I also depart from the conclusion that the proceeds of Joel’s lawsuit against Wachovia represented fees Glover owed him pursuant to the May 2006 fee-sharing agreement.
Joel testified on redirect examination that the alleged converted funds, which included funds sent by the McWhirter firm, had nothing to do with the approximately seventy-seven open matters Glover took with her when the Columbia office closed. The dates on the McWhirter checks are not, by themselves, inconsistent with this testimony. Further, no other evidence in the record contradicts Joel’s testimony. In *120fact, Glover’s May 14, 2006 e-mail to Joel corroborates Joel’s testimony as it indicates that neither McWhirter nor the other two attorneys that Joel and Glover had previously worked with were willing to take any of the seventy-seven open matters without obtaining advance written permission from the clients.